Citation Nr: 0803445	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  02-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to July 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 Order of the United States Court of Appeals 
for Veterans Claims (Court).  

In May 1998, the veteran filed a claim of entitlement to, 
inter alia, service connection for bilateral hearing loss.  
By January 1999 rating decision, the RO denied the claim.  
The veteran perfected a timely appeal, and in October 2003, 
the Board remanded the matter to the RO for further 
development of the evidence.  By March 2006 rating decision, 
the Board denied the veteran's claim, and the veteran 
appealed the decision to the Court.  By March 2007 Order, the 
Court granted the March 2007 Joint Motion for Partial Remand 
filed by the veteran and the Secretary of Veterans Affairs 
(parties) as it applies to the veteran's left ear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Inter alia, the parties contend that the March 2005 VA 
audiological examination was inadequate because the examiner 
did not, as directed in the October 2003 remand, indicate 
whether the veteran's left ear hearing loss increased in 
severity during service, and, if so, whether such increase 
was at least as likely as not related to service or to the 
natural progression of the disease.  Thus, an audiological 
examination must be conducted as directed below.

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The RO provided notice as mandated by 
the Veterans Claims Assistance Act of 2000 (VCAA).  The RO, 
however, did not advise the veteran of disability ratings and 
effective dates in accordance with Dingess.  Thus, an amended 
VCAA notice that includes this information must be sent to 
the veteran.

The RO must associate with the claims file all Hines VA 
Medical Center (MC) dated from November 13, 2007 to the 
present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Issue a corrective VCAA letter in 
order to ensure that all notification and 
development action required by VCAA is 
completed, specifically to include sending 
a letter to the veteran which complies 
with the notice requirements set forth by 
the Court in Dingess.

2.  Associate with the claims file all 
Hines VAMC clinical records dated from 
November 14, 2007 to the present.

3.  After accomplishing the foregoing, 
schedule a VA audiological examination.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The final examination report 
should contain a rationale for all 
conclusions and reflect that the claims 
file was reviewed to include the service 
medical records in their entirety.  All 
necessary tests and studies should be 
completed and the findings reported in 
detail.  

Based on a review of the claims folder and 
the clinical findings on examination, the 
examiner is requested to identify any 
current left ear hearing loss.  The 
examiner is requested to express an 
opinion as to whether the veteran's left 
ear hearing loss disability increased in 
severity during military service and, if 
so, whether such increase was related to 
service or due to the natural progress of 
the disease. 

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



